Citation Nr: 0941311	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-25 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a poorly differentiated large cell neuroendocrine tumor of 
the left lung.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
In a June 2004 rating decision, the RO, inter alia, granted 
service connection for a poorly differentiated large cell 
neuroendocrine tumor of the left lung, at a disability rating 
of 100 percent, effective February 27, 2004.  In a July 2004 
rating decision, the RO proposed to decrease the Veteran's 
disability rating for his service-connected left lung tumor 
to a noncompensable disability rating, pursuant to the 
Diagnostic Code under which the left lung tumor was rated.  
In an October 2004 rating decision, the RO decreased the 
Veteran's disability rating to a noncompensable disability 
rating, effective January 1, 2005.  

In August 2005, the Veteran testified at a hearing before a 
Decision Review Officer (DRO hearing); the transcript of this 
hearing has been associated with the record.

 
FINDINGS OF FACT

Competent medical evidence shows that the Veteran does not 
have residuals from his service-connected poorly 
differentiated large cell neuroendocrine tumor of the left 
lung.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the Veteran's 
service-connected residuals of poorly differentiated large 
cell neuroendocrine tumor of the left lung have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.31, 4.97, Diagnostic 
Codes 6819 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in April 2004 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  In addition, in July 2004, the Veteran was 
adequately informed of the RO's proposal to reduce the 
disability rating for his service-connected lung tumor.   

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, the 
Veteran's DRO hearing transcript and lay statements have been 
associated with the record.  The appellant was afforded VA 
medical examinations in July 2004 and November 2005.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Evaluation of Disability Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran's service-connected poorly differentiated large 
cell neuroendocrine tumor of the left lung is rated under 
Diagnostic Code 6819.  Under Diagnostic Code 6819, a rating 
of 100 percent continues for beyond the cessation of any 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after the discontinuance 
of such treatment, the appropriate disability rating is 
determined by mandatory VA examination.  If there has been no 
local recurrence or metastases, the rating is based on 
residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31. 

December 2003 private medical records show that the Veteran 
was diagnosed with a left upper lobe mass with positive 
positron-emission tomography (PET) scan, chronic obstructive 
pulmonary disease, hyperlipidemia and nicotine abuse and 
habituation.  He underwent a diagnostic fiberoptic 
bronchoscopy, left muscle sparing thoracotomy, left upper 
lobe lobectomy with resection of the superior segment left 
lower lobe, radical mediastinal lymph node resection and 
serratus muscle interposition of the left hemithorax.  The 
examiner noted that the Veteran was a long time smoker who 
had been found, on a routine physical examination, to have a 
new "spot" on his left chest.  A computed tomography (CT) 
scan revealed a left lower lobe lesion.  No adrenal or liver 
metastasis was noted and there was no significant enlargement 
of mediastinal lymph nodes or other structures.  He was 
discharged late in December 2003, with instructions to return 
to the clinic two weeks later for a chest x-ray.  

VA medical records from October 2003 to February 2005 show 
ongoing treatment for his chronic obstructive pulmonary 
disease (COPD), and instructions to continue to refrain from 
smoking.  A July 2004 VA examination report reflected that 
the Veteran had smoked for 30 years but had stopped in 
November 2003.  The diagnosis was status post left upper 
lobectomy for poorly differentiated large cell neuroendocrine 
tumor stage 1B, with no evidence of disease, and COPD 
secondary to his smoking history.

Private medical records from February 2004 to August 2005 
reflect treatment for the Veteran's COPD, which was found to 
be stable.  July 2005 private medical records show that the 
Veteran was assessed with stage 1B left upper lobe poorly 
differentiated large cell neuroendocrine tumor status post 
eft upper lobectomy with subsequent serratus muscle 
interposition in December 2003, with no evidence of 
recurrence of disease approximately one and a half years out, 
severe COPD, hyperlipidemia and nicotine abuse and 
habituation, with smoking cessation at the time of the 
surgery.  A July 2005 private CT scan revealed stable 
postoperative changes status post lobectomy, with no evidence 
of recurrent or residual lung cancer.  

A November 2005 VA examination report shows that the Veteran 
gave a 40 year history of smoking.  At the time of the 
examination, the Veteran could walk approximately five blocks 
on level ground at his own pace prior to experiencing 
shortness of breath.  He did not have a cough and noted no 
wheezing.  The Veteran used an inhaler.  Since his surgery, 
his pulmonary function had declined, and the examiner noted 
that it was felt that the Veteran had COPD prior to his 
surgery.  Upon examination, the Veteran was found to have 
status post left lobectomy for large cell neuroendocrine 
tumor and severe COPD.  The examiner noted that he had 
reviewed the Veteran's claims file, and that the Veteran had 
retired in 1991 from Pan Am Airlines, where he had worked as 
a pilot.  At the time of the examination, the Veteran was 
able to engage in activities of daily living without 
restrictions, but was somewhat restricted in his normal 
activities due to shortness of breath on exertion.  To date, 
there had been no evidence of recurrence of the tumor.  His 
pulmonary function tests showed a normal total lung capacity 
with no evidence of restrictive lung disease.  The examiner 
noted that the Veteran did have severe obstructive disease, 
similar to the findings of the July 2004 VA examination.  
Finally, the examiner noted that his COPD was resultant from 
long term, heavy smoking.  VA medical records from November 
2005 through August 2006 show ongoing treatment for the 
Veteran's COPD.

Based upon the evidence of record, the Board finds that a 
compensable disability rating for the Veteran's residuals 
from his service-connected poorly differentiated large cell 
neuroendocrine tumor of the left lung is not warranted.  As 
noted above, the Veteran is rated under Diagnostic Code 6819, 
which provides that, if there has been no local recurrence or 
metastases of the tumor, the rating is to be based on 
residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.  In this 
case, there do not appear to be any residuals of the 
Veteran's lung cancer.  While he does have COPD, this has 
been linked to his smoking.  In fact, the evidence of record 
reflects that it predated his lung cancer and resulting 
surgery.  As such, since there is no medical evidence of 
record that the Veteran has any pulmonary problems which are 
considered to be residuals of his service-connected poorly 
differentiated large cell neuroendocrine tumor of the left 
lung, a compensable disability rating is not warranted.  In 
reaching this conclusion, the Board has considered rating the 
Veteran's service-connected lung disorder under all 
appropriate Diagnostic Codes.  38 C.F.R. § 4.97.

The Board notes that the disability picture is not so 
exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, there is 
no competent evidence that the Veteran's service-connected 
left lung disability is currently resulting in frequent 
hospitalizations or marked interference in his employment.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As noted, the Veteran has contended he has residuals of his 
poorly differentiated large cell neuroendocrine tumor of the 
left lung; however, the Veteran, as a layperson, is not 
competent to render opinion regarding medical diagnosis or 
medical opinion on etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).




ORDER

A compensable disability rating for residuals of a poorly 
differentiated large cell neuroendocrine tumor of the left 
lung is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


